DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                            WILLIE GEORGES,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                      Nos. 4D13-837 and 4D13-893

                               [June 1, 2016]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Lynn Rosenthal, Judge; L.T. Case Nos.
12009768CF10A and 09019612CF10A.

  Carey Haughwout, Public Defender, and Nan Ellen Foley, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

CONNER, J.

    In this consolidated appeal, Willie Georges contends the trial court
erred in proceeding to sentencing him on grand theft charges, where the
value of the stolen property ranged from $4,000 to $80,000, after denying
a joint motion by the defense and the State to continue sentencing until
after certain issues regarding restitution could be resolved. We affirm as
to that issue without discussion.

    The second issue raised by Georges is the contention that the trial court
erred in failing to award full credit for time served prior to sentencing. The
issue was raised in the trial court in a motion pursuant to Florida Criminal
Rule of Procedure 3.800(b)(2). At the hearing on the motion, the State
argued that rule 3.800(b)(2) was not the proper rule to grant a remedy for
the time served issue. The trial court disagreed with the State. However,
the trial court noted that the defense had agreed with the amount of time
served during the sentencing hearing, and, in fact, it was the defense that
first gave an estimated number, and the trial court actually corrected the
defense and gave Georges more credit than his estimate. The trial court
stated that it did not believe Georges was entitled to any greater time than
what the trial court announced and what was agreed to at sentencing.
Both the trial court and the State agreed that Georges may nevertheless
have a remedy under rule 3.801.

    A motion under Florida Rule of Criminal Procedure 3.801 was the
appropriate avenue to correct the time served issue. Rule 3.801 was
adopted in April 2013, and became effective July 1, 2013. Fla. R. Crim. P.
3.801. Thus, the rule was in effect at the time defense counsel filed his
motion under rule 3.800(b)(2). Rule 3.801 specifically provides for the
correction of jail credit for a sentence that fails to allow a defendant credit
for all time served. Id. The commentary to the rule states that:

      All jail credit issues must be handled pursuant to this rule. The
      rule is intended to require that jail credit issues be dealt with
      promptly, within 1 year of the sentence becoming final. No
      successive motions for jail credit will be allowed.

Fla. R. Crim. P. 3.801 (emphasis added). The commentary is clear that
“all jail credit issues must be handled pursuant to this rule.” Id.
Accordingly, the jail credit issue could not be addressed by Georges’s rule
3.800(b)(2) motion.

    We affirm on the denial of the motion for credit for time served pursuant
to rule 3.800(b)(2) without prejudice to file a facially sufficient rule 3.801
motion within thirty days of the issuance of this court’s mandate. Vincent
v. State, 149 So. 3d 1151 (Fla. 4th DCA 2014). A motion filed within this
time will not be deemed untimely or successive.

   Affirmed.

GROSS and LEVINE, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2